Title: From John Adams to the Marquis of Carmarthen, 24 September 1787
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Grosvenor Square Septr. 24. 1787
          
          In Obedience to the orders of Congress I do myself the Honour, to inclose to your Lordship a Memorial to His Majestys Ministers of this days date.
          I have likewise the honour to inclose for the Information of his Majestys Ministers the Several Papers, numbered fom one to Seven, containing authenticated Accounts of the Proceedings, of the States of New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey and Maryland, in Compliance with the Resolutions of Congress of the Twenty first of March and their Circular Letter to the States of the thirteenth of April 1787.
          With great Respect, I have the honour / to be, My Lord, your Lordships most / obedient and most humble Servant
          
            John Adams.
          
         
          ENCLOSURE
          
            To The Right Honourable, the Ministers of State of his Britannic MajestyA Memorial
            The Subscriber, Minister Plenipotentiary, from the United States of America, at the Court of Great Britain, has, in consequence of express Instructions from his Sovereign, the honour to represent to his Majestys Ministers, for the information of his Majesty, that Congress have taken Measures for removing all cause of complaint relative to the Infraction of the fourth and Sixth Articles of the Treaty of Peace, and to communicate to his Majesty, their Resolutions here inclosed of the Twenty first of March last, together with their circular Letter to the States of the thirteenth day of April.
            The Subscriber is also authorized and directed in the Name and behalf of the United States to propose and conclude a Convention

with his Majesty, whereby it Shall be agreed that the Value of Slaves or other American Property, carried away contrary to the Seventh Article of the Treaty of Peace, be estimated, by Commissioners; and that he also propose an Article to fix the true Construction of the Declaration for ceasing Hostilities, and to Stipulate that Compensation be made for all Captures contrary to it. He is further instructed to assure his Majesty, that it will always give Pleasure to congress, fairly to discuss and accommodate every difference or Complaint that may arise relative to the Construction, or to the Performance of the Treaty—that they are determined to execute it with good Faith— and that as this is the only instance, in which any Complaints have come regularly before them, they flatter themselves, that the readiness with which they have taken Measures to remove those Complaints, will create in his Majesty a full Confidence in the Purity of their Intentions; and that he assure his Majesty that they fully confide and repose in his assurances, “that whenever America Shall manifest a real Determination to fulfill her Part of the Treaty, Great Britain will not hesitate to cooperate in whatever Points depend upon her for carrying every Article into real and compleat Effect.”
            Done at London the Twenty fourth Day of September one Thousand Seven hundred and Eighty Seven.
            
              John Adams.
            
          
        